Citation Nr: 0429625	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  04-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a June 24, 1992 rating decision that assigned special 
monthly compensation under 38 U.S.C. § 1114 at the rate 
intermediate between subsections (l) and (m) was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active service from June 1990 to June 1992.

This matter arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDING OF FACT

The June 24, 1992 rating decision that assigned special 
monthly compensation under 38 U.S.C. § 1114 at the rate 
intermediate between subsections (l) and (m) was reasonably 
supported by the evidence on file at that time and prevailing 
legal authority and did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.


CONCLUSION OF LAW

The June 24, 1992 rating decision that assigned special 
monthly compensation under 38 U.S.C. § 1114 at the rate 
intermediate between subsections (l) and (m) was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 1114 (West 1991); 
38 C.F.R. § 3.350(f) (1991); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a clear and unmistakable (CUE) 
claim is not a claim for benefits, but rather is a collateral 
attack on a final decision.  Thus, one requesting reversal or 
revision on the basis of CUE is not a claimant within the 
meaning of the VCAA and therefore, the notice and development 
provisions of the VCAA do not apply to claims based on CUE.

Factual Background

Service medical records reflect that the veteran suffered 
multiple fragment wounds secondary to a land mine explosion 
in March 1991.  He sustained injuries to both lower 
extremities.  He was initially treated at the 106th CSH where 
a guillotine amputation of this right lower extremity above 
the knee and debridement of a partial left foot amputation 
and posterior calf wounds were performed.  After being 
evacuated to Landstuhl Army Medical Center, the veteran 
underwent debridement and revision of his right above the 
knee amputation and debridement and revision of the traumatic 
partial left foot amputation with a subsequent split 
thickness skin graft to the posterior calf wound.  He was 
eventually evacuated to Walter Reed Army Medical Center for 
further management and rehabilitation.

During an evaluation in August 1991 by a Medical Evaluation 
Board (MEB), the veteran was noted to have an amputation of 
the distal 2/3 of the right femur, newly healed, with 
incisional tenderness and flexion contracture of the right 
hip.  He also had a partial amputation of his left foot, 
including the entire first metatarsal and distal 3/4 of the 
second and third rays and part of the medial first tarsal 
bone.  The entire distal aspect of the wound was covered with 
a split thickness skin graft with scarring extending to the 
plantar aspect of the 4th and 5th metatarsals and digits.  A 
large posterior calf soft tissue defect extending from the 
distal thigh to the distal mid-calf was also present.  There 
was no dorsiflexion or plantar flexion of the left foot and 
poor minus eversion.  Toe flexion and extension (4th and 5th 
digits) was fair or better.  

With regard to his hospital course, the veteran's progress in 
ambulation was noted to have been complicated by multiple 
contractures that developed post-operatively secondary to 
immobilization and wound scarring.  The most severe was the 
left calf and foot split thickness skin grafts, which 
resulted in a non-reducible heel cord contracture of at least 
45 degrees, left knee flexion contracture of 10 to 15 
degrees, and a severe adduction/inversion deformity of the 
residual foot.  Weight bearing on the left foot was observed 
to cause exquisite pain after a very short time due to soft 
tissue scarring, contractures, and abnormal weight 
distribution.  Weakness and painful parasthesias aggravated 
this condition.  Nevertheless, after being fit with a 
temporary show with a molded latex liner allowed the veteran 
some increase in standing and eventually the ability to walk 
50 feet with a walker.  The increased prosthetic use, 
however, eventually resulted in the veteran developing a bony 
spur near the distal aspect of his right femur.  This reduced 
his standing time to less than 10 minutes with no walking 
tolerated.

The MEB indicated that the veteran was capable of wearing a 
temporary prosthesis for this right above the knee amputation 
several hours a day.  He wore a modified latex molded spacer 
insert in his left shoe but as unable to walk more than 50 
feet without severe pain.  There was little improvement in 
his left ankle motion despite vigorous therapy.  Continued 
local and phantom limb pain were also noted to severely limit 
his ambulation tolerance.  The MEB indicated that future 
surgeries to lengthen the veteran's left heel cord and re-
attach his anterior tibial tendon would hopefully stabilize 
his ankle and improve weight bearing.  The veteran's 
rehabilitation was also noted to likely include left ankle 
and foot modifications, scar release and revision, and 
possible stump remodeling.  The MEB added that the veteran 
would require a permanent prosthesis for his right above the 
knee amputation and special footwear and a brace for his left 
partial foot amputation.  Periodic use of a wheelchair was 
also noted.  The MEB recommended that the veteran appear 
before a Physical Evaluation Board (PEB).

A Physical Evaluation Board (PEB) determined in August 1991 
that the veteran's medical conditions prevented him from 
satisfactorily performing the duties of his grade and 
military occupational specialty (MOS).  The disabilities 
listed on the report of the PEB included traumatic right 
above knee amputation with phantom pain of the right lower 
extremity, traumatic partial amputation of the left foot with 
contractures of the left ankle and phantom pain of the left 
foot (rated as loss of use of the left foot), and flexion 
contracture of the left knee.

The veteran applied for VA compensation benefits based on his 
amputations and fragment wounds coincident with discharge 
from service.  By a rating action dated June 24, 1992, the RO 
granted service connection and assigned a 100 percent 
disability rating for traumatic right above the knee 
amputation and partial amputation of the left foot and 
contractures of the left ankle with loss of use of foot.  The 
RO also assigned special monthly compensation under 38 U.S.C. 
§ 1114 at the rate intermediate between subsections (l) and 
(m) on account of the loss of use of one foot with anatomical 
loss of one leg at a level, or with complications, preventing 
natural knee action with prosthesis.  Notice of the decision 
was mailed to the veteran on July 2, 1992.  No appeal was 
taken from the June 1992 determination.  

In February 2003, the veteran submitted a request to correct 
the June 1992 rating action based on CUE.  He argued that the 
RO erred by failing to assign special monthly compensation 
under 38 U.S.C.A. § 1114 at the intermediate rate between 
subsection (m) and (n).  He asserted that the evidence of 
record at that time clearly, and without debate, supported 
the finding that he had lost the use of one leg at a level, 
or with complications, preventing natural knee action with 
prosthesis in place and had anatomical loss of one leg so 
near the hip as to prevent use of a prosthetic appliance.

Analysis

In July 1992, the RO properly notified the veteran of the 
June 24, 1992 rating action that assigned special monthly 
compensation under 38 U.S.C. § 1114 at the rate intermediate 
between subsections (l) and (m).  The veteran did not 
initiate an appeal of the decision.  The June 1992 decision 
therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 19.29, 19.192 (1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE.  38 
C.F.R. §§ 3.104(a), 3.105(a) (2004).  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a).  

The determination of whether a decision was based on CUE 
requires a three-pronged analysis: 1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, rather than a disagreement on how the facts were 
interpreted, or that the pertinent statutory or regulatory 
provisions were incorrectly applied; 2) the error must be 
undebatable, and of the type that, had it not been made, 
would have manifestly changed the outcome of the case at the 
time it was made; 3) the determination of whether a decision 
contained CUE must be based on the record and law that 
existed at the time the decision was rendered.  Damrel v. 
Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 
Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993); see also Baldwin v. West, 13 Vet. 
App. 1, 7 (1999) (if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable).

If the veteran fails to identify the specific error or does 
not show, assuming his allegations to be true, that the 
outcome of the case would have been manifestly different, the 
claim that a prior decision was based on CUE should be denied 
as a matter of law. See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  If the veteran raises a valid claim of CUE, the 
question of whether a given decision was based on CUE is to 
be determined based on the facts of the case.  See Rivers v. 
Gober, 10 Vet. App. 469 (1997).

The veteran contends that the June 24, 1992 rating action 
that assigned special monthly compensation under 38 U.S.C. § 
1114 at the rate intermediate between subsections (l) and (m) 
was clearly and unmistakably erroneous.  He argues that the 
RO erred by basing its rating on the prognosis of his 
condition rather that his actual level of disability.  He 
asserts that the evidence of record at that time, coupled 
with the existing laws and regulations, supported the 
assignment of a higher rate of special monthly compensation.  
Specifically, he states that special monthly compensation 
under 38 U.S.C.A. § 1114 should have been assigned at the 
intermediate rate between subsection (m) and (n). 

The law and regulations pertaining to special monthly 
compensation are essentially the same now as when the 
veteran's claim was considered in June 1992.  Only the rate 
of monthly compensation has changed.  Generally, claims for 
special monthly compensation are governed by the provisions 
set forth at 38 U.S.C.A. § 1114(k) through (s) (West 1991), 
and 38 C.F.R. §§ 3.350 and 3.352 (1991).  The Board will not 
reference the criteria for special monthly compensation based 
on loss of creative organs, breasts, or buttocks, blindness, 
deafness, and aphonia, as they are irrelevant to the 
veteran's claim.

Special monthly compensation ("k") under 38 U.S.C.A. § 
1114(k) is payable for each anatomical loss or loss of use of 
one hand or one foot.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 
3.350(a).

Special monthly compensation is payable at a specified rate 
("l") if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).

Special monthly compensation is payable at a higher rate 
("m") if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands; or of both legs at a level, or with 
complications, preventing natural knee action with prostheses 
in place; or of one arm and one leg at levels, or with 
complications, preventing natural elbow and knee action with 
prostheses in place. 38 U.S.C.A. § 1114(m), 38 C.F.R. § 
3.350(c).  In determining whether there is natural knee 
action with prosthesis in place, consideration will be based 
on whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of a prosthesis is not be expected, and the 
determination will be as though one was in place.  38 C.F.R. 
§ 3.350(c)(2)

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place; has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances; has suffered the anatomical loss of one arm and 
one leg so near the shoulder and hip as to prevent the use of 
prosthetic appliances; has suffered the anatomical loss of 
both eyes; or has suffered blindness without light perception 
in both eyes.  Amputation is a prerequisite except for loss 
of use of both arms and blindness without light perception in 
both eyes.  38 U.S.C.A. § 1114(n), 38 U.S.C.A. § 3.350(d).

In addition to the aforementioned basic rates, 38 U.S.C.A. § 
1114(p) provides for twelve different combinations of 
disability that will result in intermediate rates.  These 
intermediate rates are as follows:

(i)	Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one leg at a level, 
or with complications, preventing natural knee action 
with prosthesis in place, shall entitle to the rate 
between 38 U.S.C. 1114 (l) and (m). 
(ii)	Anatomical loss or loss of use of one foot with 
anatomical loss of one leg so near the hip as to 
prevent use of prosthetic appliance shall entitle to 
the rate under 38 U.S.C. 1114(m). 
(iii)	Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow 
action with prosthesis in place, shall entitle to the 
rate between 38 U.S.C. 1114(l) and (m). 
(iv)	Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one arm so near the 
shoulder as to prevent use of a prosthetic appliance 
shall entitle to the rate under 38 U.S.C. 1114(m). 
(v)	Anatomical loss or loss of use of one leg at a level, 
or with complications, preventing natural knee action 
with prosthesis in place with anatomical loss of one 
leg so near the hip as to prevent use of a prosthetic 
appliance, shall entitle to the rate between 38 
U.S.C. 1114(m) and (n). 
(vi)	Anatomical loss or loss of use of one leg at a level, 
or with complications, preventing natural knee action 
with prosthesis in place with anatomical loss or loss 
of use of one hand, shall entitle to the rate between 
38 U.S.C. 1114 (l) and (m). 
(vii)	Anatomical loss or loss of use of one leg at a level, 
or with complications, preventing natural knee action 
with prosthesis in place with anatomical loss of one 
arm so near the shoulder as to prevent use of a 
prosthetic appliance, shall entitle to the rate 
between 38 U.S.C. 1114 (m) and (n).  
(viii)	Anatomical loss of one leg so near the hip as to 
prevent use of a prosthetic appliance with anatomical 
loss or loss of use of one hand shall entitle to the 
rate under 38 U.S.C. 1114(m). 
(ix)	Anatomical loss of one leg so near the hip as to 
prevent use of a prosthetic appliance with anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate 
between 38 U.S.C. 1114 (m) and (n). 
(x)	Anatomical loss or loss of use of one hand with 
anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow 
action with prosthesis in place, shall entitle to the 
rate between 38 U.S.C. 1114 (m) and (n). 
(xi)	Anatomical loss or loss of use of one hand with 
anatomical loss of one arm so near the shoulder as to 
prevent use of a prosthetic appliance shall entitle 
to the rate under 38 U.S.C. 1114(n). 
(xii)	Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow 
action with prosthesis in place with anatomical loss 
of one arm so near the shoulder as to prevent use of 
a prosthetic appliance, shall entitle to the rate 
between 38 U.S.C. 1114 (n) and (o).  

38 U.S.C.A. § 1114(p); C.F.R. § 3.350(f)(1).

The June 1992 rating action assigned special monthly 
compensation under 38 U.S.C. § 1114 at the rate intermediate 
between subsection (l) and (m).  The next higher special 
monthly compensation rate would have been 38 U.S.C. § 1114 
(m).  As indicated above, the veteran would have been found 
eligible for special monthly compensation pursuant to 38 
U.S.C. § 1114(m) if he has lost the use of both legs at a 
level, or with complications, preventing natural knee action 
with prostheses in place.  To assign the rate between (m) and 
(n), which is what the veteran believes should have been 
applied, there would have had to been evidence of anatomical 
loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place and anatomical loss of one leg so near the hip as to 
prevent use of a prosthetic appliance.  

The evidence of record in June 1992 showed anatomical loss of 
the right lower extremity above the knee with an inability to 
use a prosthetic appliance.  However, the medical evidence 
did not undebatably indicate that the function remaining in 
the left lower extremity was that which would have been 
equally well served by an amputation stump with use of a 
suitable prosthesis, or that he lacked natural knee action.  
The Board recognizes that there was heel cord contracture of 
at least 45 degrees, left knee flexion contracture of 10 to 
15 degrees, and a severe adduction/inversion deformity of the 
residual foot.  However, the MEB report also showed that the 
veteran was capable of walking on his left lower extremity 
with the use of a shoe insert and with the assistance of a 
walker.  The veteran's problems with ambulation started when 
he developed a bony spur on his right distal femur.  It would 
amount to a weighing of the evidence as to whether the 
veteran had loss of use of both legs.  See Fugo, at 44 (the 
improper weighing and evaluating of the evidence in a 
previous adjudication does not meet the restrictive 
definition of clear and unmistakable error).  Consideration 
of this evidence therefore does not compel the conclusion 
that the June 1992 decision was clearly and unmistakably 
erroneous.

The Board finds the correct facts were before VA and that 
statutory or regulatory provisions were not incorrectly 
applied in the June 24, 1992 rating decision that assigned 
special monthly compensation under 38 U.S.C. § 1114 at the 
rate intermediate between subsections (l) and (m).  The RO 
did not find that the veteran had lost the use of both his 
lower extremities, which would have been the next higher rate 
at 38 U.S.C. § 1114(m).  That decision was supported by the 
evidence then of record and the relevant law then in effect.  
Therefore, the Board holds that the June 1992 decision was 
not clearly and unmistakably erroneous in assigning special 
monthly compensation under 38 U.S.C. § 1114 at the rate 
intermediate between subsections (l) and (m).  Rivers, 10 
Vet. App. at 469.  


ORDER

The Board having determined that the June 24, 1992 rating 
decision was not clearly and unmistakably erroneous in 
assigning special monthly compensation under 38 U.S.C. § 1114 
at the rate intermediate between subsections (l) and (m), the 
appeal is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



